Citation Nr: 0508214	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  02-21 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for status post excision 
of plica from right knee with partial right medial 
meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected status post excision of plica from right knee with 
partial right medial meniscectomy.  The veteran filed a 
timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
January 2005 before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's right knee disorder is manifested by 
subjective complaints of constant right knee pain, but with 
minimal objective findings of disability on examinations, 
including a full range of knee motion, no effusion, no 
instability, and minimal patellofemoral crepitation.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for status post excision of plica from right knee 
with partial right medial meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Code 5299-5259 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in June 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in August 2002, in the statement of the case 
(SOC) issued in December 2002, in the supplemental statement 
of the case (SSOC) issued in April 2004, at the time of the 
veteran's hearing before the undersigned in January 2005, and 
in correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issue on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service VA outpatient treatment notes and multiple 
examination reports, including medical opinions regarding the 
severity of the veteran's right knee disorder, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing before the 
undersigned in January 2005, and a transcript of his 
testimony has been added to the claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  See also, Lendenmann v. Principi, 3 Vet. App. 
345, 349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).
Evidence relevant to the veteran's claim for an increased 
rating for status post excision of plica from right knee with 
partial right medial meniscectomy includes the report of a VA 
examination conducted in July 2001.  At that time, a history 
of a right knee injury secondary to an air jumping school 
incident in 1987 was noted, with arthroscopic surgery on two 
occasions, in February 1988 and February 1989, for excision 
of infrapatellar plica and partial medial meniscus tear.  The 
veteran reported that he had a Don Joy brace which he wore 75 
percent of the time, although he carried it to the 
examination.  At the time of examination, the veteran 
complained of episodes of medial knee pain with occasional 
episodes of locking, catching, giving way, and swelling.  The 
examiner noted that the veteran had had a magnetic resonance 
imaging (MRI) scan of the right knee done in April 2001 which 
was normal, with no evidence of any meniscal pathology, 
ligament pathology, or significant arthritic changes.

On physical examination, the veteran walked with a normal 
gait.  There was no effusion.  Range of motion of the right 
knee was within normal limits.  There was no instability on 
anterior and posterior drawer sign or on anterior Lachman's 
test.  There was no instability to varus or valgus testing, 
and no lateral joint line pain.  The veteran complained of 
pain along the medial joint line and along the patellofemoral 
articulation globally. There was mild patellofemoral 
crepitation.    X-rays of the right knee were normal.  The 
examiner rendered a diagnosis of a history of right knee 
partial meniscectomy and right knee synovectomy with moderate 
residual symptoms.

The veteran again underwent a VA examination of his right 
knee in July 2002.  At that time, the veteran had a different 
knee brace, but again was not wearing it.  He stated that he 
had had no other injuries since his examination in July 2001.  
He continued to complain of swelling and a locking sensation.  
Physical examination was noted to remain "unchanged" since 
the time of the prior examination in July 2001, with a full 
range of right knee motion with no effusion and no evidence 
of any instability.  The veteran continued to complain of 
significant pain to palpation around the patellofemoral 
articulation medially and along the medial joint line.  There 
was mild patellofemoral crepitation.  X-rays of the right 
knee remained within normal limits.  The examiner commented 
that he had, perhaps, a mild degree of degenerative change at 
the patellofemoral articulation.  However, the Board observes 
that the actual x-ray report stated that there was no osseous 
articular or soft tissue abnormality, and the impression was 
of a normal examination.  The examiner rendered a diagnosis 
of right knee, status post partial medial meniscectomy and 
synovectomy with persistent symptoms.

Most recently, the veteran again underwent a VA examination 
of his right knee by the same examiner in March 2004.  At 
that time, the examiner referenced his previous assessments 
of July 2001 and July 2002.  The veteran stated that since 
the time of his July 2002 examination he had had no new right 
knee injuries, but continued to complain of a throbbing under 
the patella, with pain along the medial, lateral and anterior 
aspects of the knee.  He described occasional locking, 
catching, giving way and swelling.  He reported difficulty 
kneeling, squatting, or climbing.  The veteran described no 
additional limitations following repetitive use of the right 
knee or during flare-ups.  He did not describe any 
incapacitating episodes during the previous 12 months.

On physical examination, the veteran walked with a 
nonantalgic gait on the right.  He carried a cane and a knee 
brace.  Examination of the right knee remained unchanged from 
the time of previous examinations, with full active range of 
motion of the right knee.  There were complaints of 
tenderness on both full extension and full flexion.  There 
was no effusion.  He complained of significant pain to 
palpation around the patellofemoral articulation diffusely 
and along the medial more than the lateral joint lines.  Mild 
patellofemoral crepitation remained.  There was no evidence 
of instability on anterior or posterior drawer sign or 
anterior Lachman's test, and no varus or valgus instability.  
The examiner stated that x-rays of the left and right knees 
showed mild diminished joint space and mild patellofemoral 
degenerative change.  However, the Board again notes that the 
actual x-ray report indicated normal bones and joints, with 
no effusion or fracture, and the impression was of a normal 
x-ray examination.  The examiner rendered a relevant 
diagnosis of partial medial meniscectomy, right knee with 
mild patellofemoral symptoms.  

Also of record are VA outpatient treatment notes dated from 
February 2001 to March 2004, which show several instances of 
complaints of, and treatment for, right knee pain.  Treatment 
consisted primarily of leg and quadriceps strengthening 
exercises, the use of a stationary bicycle, and the use of 
cold packs to the knee.  Examinations revealed no instability 
or effusion and a full range of motion.

In January 2005, the veteran testified at a hearing held 
before the undersigned at the RO.  At that time, he stated 
that he experienced constant right knee pain and regularly 
used a knee brace and cane.  He reported that he propped up 
his right leg when sleeping to prevent his knee from locking 
up.  He stated that when he drove for long periods he leg 
would go to sleep and begin to ache.  He also indicated the 
his knee sometimes buckled if he stood for a long period of 
time.  When asked, he stated that no doctor had ever told him 
he had arthritis in the knee.

The veteran's right knee disorder has been evaluated as 10 
percent disabling by analogy to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5259, pursuant to which the 
severity of removal of semilunar cartilage, symptomatic, is 
evaluated.  Under this code, a 10 percent rating is the only, 
and therefore, the highest, rating available.  A review of 
the evidence reveals that the veteran has consistently 
complained of pain in the right knee, and that the knee is 
therefore symptomatic.  Therefore, the Board finds that a 10 
percent rating under DC 5259 is warranted.  However, as a 10 
percent rating is the highest rating available under this 
code, a rating in excess of the 10 percent rating already in 
effect is not possible under DC 5259.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
applicable code sections.  However, the evidence does not 
show that the veteran has knee ankylosis, as contemplated by 
DC 5256.  Similarly, examinations have been consistent in 
finding no evidence of recurrent subluxation or lateral 
instability, as contemplated by DC 5257.  In addition, as all 
examinations and treatment records have consistently shown a 
full range of right knee motion, neither the application of 
DC 5260, pursuant to which the severity of limitation of leg 
flexion is evaluated, nor the application of DC 5261, 
pursuant to which the severity of limitation of leg extension 
is evaluated, would result in a rating in excess of the 10 
percent currently in effect.  Finally, the evidence does not 
show that there is impairment of the tibia and fibula, as 
contemplated by DC 5262, or genu recurvatum, as contemplated 
by DC 5263.

While DC 5258, which provides a higher, 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, is at least 
potentially applicable, the Board observes that the evidence 
has consistently shown no effusion of the right knee joint to 
be present.  Similarly, no locking of the knee has been found 
on repeated examination and VA treatment, and the veteran 
himself has only subjectively complained of occasional, 
rather than frequent, locking of the knee.  Thus, the Board 
finds that the veteran's right knee disability does not 
approximate the level of severity contemplated for a 20 
percent rating under DC 5258.

The Board acknowledges that the veteran has stated on at 
least one occasions that the rating for his right knee 
disorder should "include pain on motion and arthritis."  As 
to the issue of arthritis, the Board observes that in July 
2002, a VA examiner stated that the veteran had, "perhaps," 
a mild degree of degenerative change at the patellofemoral 
articulation, and noted mild patellofemoral degenerative 
change at the time of examination in March 2004.  However, no 
examiner has ever rendered an actual diagnosis of right knee 
arthritis, including the examiner who performed VA 
examinations in July 2001, July 2002, and March 2004.  In 
addition, the actual reports of x-rays taken at the time of 
these three examinations did not indicate the presence of 
arthritis, but rather all specifically indicated that the 
veteran's right knee x-ray was normal.  Furthermore, an MRI 
of the veteran's right knee conducted in April 2001 also 
showed no arthritis.  As such, the Board finds that the 
evidence does not demonstrate "degenerative arthritis 
established by X-ray findings," as is required for an 
evaluation under DC 5003, pursuant to which the severity of 
degenerative arthritis is evaluated, or "arthritis, due to 
trauma, substantiated by X-ray findings," as is required for 
a rating under DC 5010, pursuant to which the severity of 
traumatic arthritis is evaluated.

Regarding the veteran's assertion that the 10 percent rating 
in effect does not take into account his pain on motion of 
the knee, the Board would note that the 10 percent rating in 
effect under DC 5259 has been assigned because the veteran's 
removal of semilunar cartilage is "symptomatic."  In this 
case, the only symptomatology shown on repeated examinations 
and VA outpatient treatment has been pain in the veteran's 
knee, whether after use, when standing for long periods, or 
when sleeping in certain positions.  As such, the Board finds 
that the veteran's pain has been taken into account in 
assigning the 10 percent rating under DC 5259 currently in 
effect.  The veteran is not shown to have such disabling pain 
productive of functional impairment as to warrant 
consideration of assignment of an increased evaluation under 
the criteria of 38 C.F.R. §§ 4.40 and 4.45, particularly in 
light of the comments by the VA examiner in March 2004 that 
the veteran had no additional limitations of functioning 
following repetitive use of the right knee or during flare-
ups, and that he had not had any incapacitating episodes 
during the previous year.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

In reaching the foregoing decisions to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2004).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  Moreover, while this disability may have an 
adverse effect upon employment, as noted by the veteran, it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted. 




ORDER

An increased rating for status post excision of plica from 
right knee with partial right medial meniscectomy, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


